Citation Nr: 1734280	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

 2.  Entitlement to service connection for multiple sclerosis (MS), to include weak legs and blurred vision.

 3.  Entitlement to service connection for neuropathy of the right upper extremity.

 4.  Entitlement to service connection for neuropathy of the left upper extremity.

 5.  Entitlement to service connection for trigeminal neuralgia, as secondary to MS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer.

In May 2016, the Veteran was afforded a hearing at the RO before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

and in September 2016, the Board determined that the issues of service connection for multiple sclerosis, to include weak legs and blurred vision, neuropathy of the right upper extremity, neuropathy of the left upper extremity, and trigeminal neuralgia, had been raised and required the issuance of a statement of the case (the Veteran subsequently perfected his appeal as to these issues).  The Board remanded all of the claims for additional development.

As noted in the Board's September 2016 remand, the Veteran has raised the issue of entitlement to service connection for Amyotrophic Lateral Sclerosis in his May 2016 Board hearing.  The AOJ has still not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  The Veteran served during the Vietnam War era; his service did not include duty in or visitation to the Republic of Vietnam; he has no qualifying service in Korea or Thailand, and he is not entitled to a presumption of herbicide (Agent Orange) exposure; exposure to Agent Orange during service on Guam is not shown.

2.  The Veteran's prostate cancer, multiple sclerosis, to include weak legs and blurred vision, neuropathy of the right upper extremity, neuropathy of the left upper extremity, and trigeminal neuralgia, are not related to his service.


CONCLUSION OF LAW

Prostate cancer, multiple sclerosis, to include weak legs and blurred vision, neuropathy of the right upper extremity, neuropathy of the left upper extremity, and trigeminal neuralgia, were not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for prostate cancer, multiple sclerosis, to include weak legs and blurred vision, neuropathy of the right upper extremity, neuropathy of the left upper extremity, and trigeminal neuralgia. 
With regard to exposure to Agent Orange, during his hearing, held in May 2016, the Veteran asserted that he was exposed to herbicides that included Agent Orange during the performance of his duties in a motor pool.  He stated the following: he loaded and unloaded barrels (50-gallon drum) of these herbicides.  The barrels were not marked, but he was told that they contained pesticides or herbicides.  Some of the barrels leaked and left a residue in the trucks, which he had to clean.  He indicated that he believed he was exposed to herbicides from trucks hauling spraying rigs along the roads of his base.  He was told that they were spraying for mosquitoes.  In written statements, the Veteran identified his base on Guam as Andersen Air Force Base.  See Veteran's statements, dated in June 2013 and September 2013 (VA Form 9).

The Veteran has submitted a statement from V.S., dated in January 2013; during his hearing the Veteran stated that he found the statement on the internet.  In this statement, V.S. asserts the following in relevant part: in 1966 he was a part of "the illegal and immoral experiments performed on military personnel on Naval Station Guam, Cocos Island, Guam."  A radioactive substance was being put into our food.  In 1983, he started having severe health problems.  The military has purged the records of the experiment on Cocos Island, and purged parts of his records.  Following the invasion of Guam by the United State in 1944, the island was heavily sprayed with DDT (dichlorodiphenyltrichloroethane) to kill flies.  Agent Orange was used on Guam as early as 1955, along with the subsequent use of other herbicide agents (i.e., Agent Purple, Agent White, etc.). The ground water in Guam is contaminated with herbicides.  The soil at Anderson Air Force Base is contaminated with herbicides.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include malignant tumors, or within seven years for multiple sclerosis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303 (c) (2016); see also 38 C.F.R. § 4.9 (2016); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part IV.ii.2.B.6.c.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116 (f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e).  

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's discharge (DD Form 214) shows that his military specialty was vehicle driver, and that he had one year and six months for foreign or sea service.  His last duty station was the 3960 Transportation Squadron (SAC) (Strategic Air Command).  His personnel records indicate that in September 1965 he was transferred to the 3960 Strategic Wing (this unit is conceded to be located in Guam).

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving genitourinary or neurological symptoms, or symptoms of the upper extremities or his facial muscles.  He received routine treatment for refractive error, and the records indicate that he wore glasses.  The Veteran's separation examination report, dated in February 1967, shows that his eyes, ophthalmoscopic examination, pupils, ocular motility, face, upper and lower extremities, G-U (genitourinary) system, and neurological system, were clinically evaluated as normal.  Corrected distant vision was 20/25 (right eye) and 20/20(left eye).  There are notations that he had dizziness with sudden change of positions, with no complications and no sequelae, a reaction to sulfa and penicillin, with swollen and painful joints, with no complications and no sequelae, and "diminished visual acuity, right eye, bilateral, corrected."  An associated report of medical history shows that he indicated that he had a history of eye trouble, swollen and painful joints, and dizziness or fainting spells, that he wore glasses, and that he did not have a history of neuritis, or paralysis.  There is a notation, "Eye trouble refers to wearing glasses for correction of diminished visual acuity."

As for the post-service medical evidence, a private treatment report, dated in September 2009, indicates treatment for neurological symptoms (ataxia), possibly related to a vitamin B-12 deficiency, CNS (central nervous system) dysfunction due to a past history of alcohol abuse, possible atypical presentation of ALS (amyotrophic lateral sclerosis), or a degenerative neurological disorder other than ALS.  The report states that "there is no clear etiology of his symptoms."  See September 2009 report from Dr. K.H.  

Private treatment records, dated beginning in 2011, note multiple sclerosis, prostate cancer, and trigeminal neuralgia.  In November 2011, the Veteran underwent a left-sided suboccipital craniectomy for microvascular decompression, microdissection, and a cranioplasty.

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for any relevant symptoms during service.  There are no findings or notations to indicate that he had any of the claimed disorders during service.  He was not treated for any relevant symptoms during service.  There are no relevant findings or diagnoses during service.  None of the claimed conditions are shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

With regard to the claims for neuropathy of the right upper extremity, and neuropathy of the left upper extremity, there is no competent evidence to show that the Veteran has either of these disabilities.  Accordingly, service connection for neuropathy of the right upper extremity, and neuropathy of the left upper extremity, must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

For all other claims, the earliest post-service medical evidence of any of the claimed disorders is dated no earlier than 2009, which is approximately 31 years after separation from service.  There is no competent opinion of record in support of any of the claims on a direct basis.  There is no evidence of prostate cancer within one year of separation from service, or multiple sclerosis within seven years of service.  With regard to the claim for trigeminal neuralgia, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the claims must be denied. 

However, the Veteran primarily argues that service connection is warranted for the claimed conditions based on his exposure to Agent Orange during his service on Guam.  See 38 C.F.R. § 3.310 (2016).  The Veteran argues that during his service in a motor pool on Guam, he was exposed to Agent Orange primarily while loading and unloading drums of Agent Orange, and cleaning spillage from trucks.  He also asserts that he was exposed to herbicides that were sprayed along the roads and perimeter of Andersen Air Force Base.  

The Veteran does not argue, and there is no evidence to show, that he served in Vietnam, Korea, or Thailand.  See also National Personnel Records Center reports, dated in September 2011 and March 2012 (no service in the Republic of Vietnam found).  

In January 2016, the RO issued a memorandum titled "Finding of the File on the Unavailability of Sufficient Evidence for Verifying Herbicide Exposure," in which it concluded that there is insufficient evidence for verifying the Veteran's claimed exposure to herbicides in Guam.

In September 2016, the Board remanded these claims, stating inter alia, that contrary to the RO's January 2016 memorandum, the evidence sufficiently detailed the nature, location, and timing of the Veteran's claimed herbicide exposure in Guam.  The Board therefore directed that the RO should request the Department of Defense's inventory be searched.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o. (stating that the RO must furnish the Veteran's detailed description of exposure to Compensation Service via e-mail at [address omitted], and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged).  

In November 2016, the RO requested a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  

That same month, the RO received an Agent Orange Mailbox Response from the Department of Defense (DoD), which states the following: 

Regarding your Veteran claimant, DoD has not identified any location on the island of Guam, including Andersen AFB, where Agent Orange was used, tested, stored, or transported.  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Guam during those years and so there was no need for Agent Orange use there.  Additionally, Guam was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.

All evidence shows that any herbicide use the claimant or others observed, or were associated with, was the commercial variety, not Agent Orange.

Therefore, Compensation Service can provide no evidence to support the claim.

In a memorandum, titled "Finding of the File on the Unavailability of Sufficient Evidence for Verifying Herbicide Exposure in Guam (Andersen Air Force Base)," dated in March 2017, the RO's Joint Services Records Research Center (JSRRC) Coordinator concluded that there was insufficient evidence to verify the Veteran's claim of exposure to herbicides.  Id.

The Board finds that exposure to Agent Orange is not shown.  As discussed above, a determination was made by the appropriate authorities, to include the Department of Defense, and the JSRRC Coordinator, that herbicides were neither tested nor used in Guam during the period of the Veteran's military service, and that Guam was not on the Agent Orange shipping supply line.  Although the Board has considered the statements submitted by the Veteran pertaining to the presence of herbicides on Guam, this evidence does not clearly establish that herbicide agents were used at the Veteran's base on Guam during his period of military service.  Furthermore, there is no indication as to whether the January 2013 statement from V.S.) has been verified by the appropriate authorities, and this evidence is insufficient to show exposure to Agent Orange, particularly when read in context with the November 2016 report from the Department of Defense.

Moreover, while the Veteran has asserted that he moved barrels of chemicals while in Guam, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be competent evidence.
 
The Veteran is not shown to have served in Vietnam, or to have qualifying service in Thailand or Korea, and credible evidence of exposure to Agent Orange during service in Guam is not shown.  He therefore may not be presumed to have been exposed to herbicides such as Agent Orange.  See 38 U.S.C.A. § 1116.  Service connection for prostate cancer is therefore not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, there is no competent opinion relating any of the claimed disabilities to exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the claims must be denied on this basis.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, his opinion is insufficient to provide the requisite nexus.  The Veteran does not assert that he has had ongoing symptomatology involving any of the claimed conditions since his active duty service, rather, his claims are based on exposure to Agent Orange during service in Guam.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions due to his service, to include as due to exposure to Agent Orange.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  

The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, no relevant inservice treatment is shown, the claimed conditions are not shown for at least 31 years following separation from service, exposure to Agent Orange is not presumed or shown, and there is no competent evidence to show that any of the claimed disabilities is related to service on any basis.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

In April 2015, the Board remanded these claims.  The Board directed that an attempt be made obtain medical records from Dr. H.  In late 2016 and early 2017 attempts were made to obtain this evidence, however, no such records could be located (a September 2009 report from Dr. H is of record).  The Board also directed that a review of the Department of Defense's herbicide inventory be requested, based upon the Veteran's claimed exposure to Agent Orange.  In November 2016, this was done.  Finally, the Board directed that a statement of the case be issued addressing all issues other than service connection for prostate cancer, and in March 2017, this was done.  A timely appeal (VA Form 9) has been received as to all of these issues.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for prostate cancer, multiple sclerosis, to include weak legs and blurred vision, neuropathy of the right upper extremity, neuropathy of the left upper extremity, and trigeminal neuralgia, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


